DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reiter et al. (US Pub No 2013/0139642 A1) in view of Brown (US Pat No 588,950) and Sugita et al. (US Pat No 6,656,072 B2). Reiter discloses a bicycle sprocket (50) comprising: 
Re claim 1, sprocket teeth (52) including at least one first tooth (58) configured to engage with outer link plates (12) of a bicycle chain and having a first radial-tooth height (height of 58), the at least one first tooth having a first chain-engaging axial width (width of 58) which 
Re claim 2, wherein the sprocket teeth includes a plurality of first teeth as the at least one first tooth (fig. 4), and a plurality of second teeth as the at least one second tooth (fig. 4).
Re claim 3, wherein the at least one first tooth and the at least one second tooth are alternately arranged in a circumferential direction of the bicycle sprocket (fig. 4).
Re claim 4, further comprising: a sprocket body (body of 50) having an annular shape, wherein the at least one first tooth and the at least one second tooth are alternately arranged on a whole circumference of the sprocket body in the circumferential direction (fig. 3-4).
Re claim 6, wherein the at least one second tooth has a second chain-engaging axial width (width of 60) which is smaller than the second distance (fig. 11).
Reiter does not disclose:
Re claim 1, the first radial-tooth height being greater than the second radial-tooth height, wherein the at least one first tooth has an outermost edge at a first radial distance from a rotational axis of the bicycle sprocket and the at least one second tooth as an outermost edge at a second radial distance from the rotational center axis, the first radial distance being greater than the second radial distance, and the at least one first tooth includes first radial contact parts on opposing sides of the at least one first tooth, the first radial contact 
Re claim 9, wherein the first radial contact parts have a first axial width larger than the first distance defined between opposed outer link plates of the bicycle chain.
Re claim 10, wherein the at least one second tooth includes a second radial contact part configured to contact at least one of intermediate portions of inner link plates of the bicycle chain in a radial direction of the bicycle sprocket in a state where the at least one second tooth engages with the inner link plates of the bicycle chain.
Re claim 11, wherein the second radial contact part has a second axial width larger than the second distance defined between opposed inner link plates of the bicycle chain.
However, Brown teaches sprockets for driving a chain (pg 1 col 1 ln 8-11) wherein:
Re claim 1, the first radial-tooth height being greater than the second radial-tooth height, wherein the at least one first tooth has an outermost edge at a first radial distance from a rotational axis of the bicycle sprocket and the at least one second tooth as an outermost edge at a second radial distance from the rotational center axis, the first radial distance being greater than the second radial distance (fig. 1 shows the first radial-tooth height of tooth b’ being greater than the second radial-tooth height of tooth C).
However, Sugita teaches sprockets for driving a chain (fig. 3) wherein:
Re claim 1, 
Re claim 9, wherein the first radial contact parts have a first axial width larger than the first distance defined between opposed outer link plates of the bicycle chain (fig. 4).
Re claim 10, wherein the at least one second tooth includes a second radial contact part (38) configured to contact at least one of intermediate portions of inner link plates (36) of the bicycle chain in a radial direction of the bicycle sprocket in a state where the at least one second tooth engages with the inner link plates of the bicycle chain (fig. 2-3).
Re claim 11, wherein the second radial contact part has a second axial width larger than the second distance defined between opposed inner link plates of the bicycle chain (fig. 4).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ alternating shorter teeth, as taught by Brown, to reduce the amount of material used thereby reducing the cost and weight of the sprocket.
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ to employ the radial contact part, as taught by Sugita, to minimize noise.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6 and 9-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Particularly, new reference Sugita is introduced in the Rejection above to teach the newly added limitation in the claim amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Minh Truong/Primary Examiner, Art Unit 3654